Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 1 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 2 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 3 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 4 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 5 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 6 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 7 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 8 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document    Page 9 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document   Page 10 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document   Page 11 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document   Page 12 of 13
Case 1:20-bk-02553-HWV   Doc 46 Filed 05/10/21 Entered 05/10/21 10:17:47   Desc
                         Main Document   Page 13 of 13
